  Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 1 of 19




                    EXHIBIT A
   NOTICE TO TRANS UNION
F~ENTAL SCREENING SOLIJTIC)NS,
            INC.
                               Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 2 of 19
                                                               TGOMERY COUN"1'Y, Y:L~IVIV~YLVHI~tt~►
                     .IN 'IRE COUT2T QT COMMON PLEAS OF MON
0
m
c.
t
J
                                       CINDY SAV012N UNG
w ~
o~a~
 '~.                                            vs.
~ ~..
0.                                                                                               NQ. 2019-00720
~a
 ~~          ~   ~      TRANSUNION RENTAL SCREENING. 50LUTIONS ING
¢~~ a
a~
~~o ~
.   ~
~~
o~
w ~
                                                         NOTICE TD D~I+'END -CIVIC.
S
0
 Q fi
~ C
.,~.~ t
a~ ~
'
3
                                                                                                       s set forth in the
 _
,a   ~                           You have been sued in court. If you wish to defend against the claim
                                                                                               this complaint and notice
                        following pages, you must take action within twenty (20) days after
4~

                                                                                              ey and filing in WZ'iting
                        are served, by entering a written appearance personally or by: attorn
 U~
 cc
,~ v
                                                                                            against you. You are warned
~~                      with the court your defenses or objections to the claims set forth
                                                                                         a judgment nay be entered
~Q                      that if you. fail to do so the ease may proceed without you and
m~                                                                                       claimed in the complaint or for
~ fi                    against you by the court without further notice for any money
   `~                                                                                  lose money or property or other
r°                      a.ny other claim or relief requested by the plaintiff. You may
~U ~
                        rights important to you.
4
:
N
                                                                          A`I' ONCE. IF YOU DU
                             YOU SHOULD TAKE 'PHIS T'AP~R TO YOUR L~IWYEK
                                                                          SET FORTH BELOW.
 6 '£J.
 o~                    NOT HAVE A LAWYER, GO TO OR TLLEPHQNE THE (7FFICE
                                                                       ABOUT HIRING r~
 ~~~ ~                 THIS OFFICE CAN PROVIDE YOU WITH INFOfZM.A1'ION
                       LA'~VYER.

 ~~
 ~   ~                                                                      OFT'iCE MAY BE ABI.~
 c~i ro
 ~~                          II' YOU CANNOT AFFORD TO i-~IRE A LAWYER, THIS
                                                                         S THAT MAY OFFER
                        TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIE
 F

                                                                     UCED FEE OR 110 FEE.
                        LEGAL SERVICES T4 ELIGI~3LE PERSONS AT A RED
  ~ ~
  N 0
 4 Ry
  O~

  0 ~
  r
  O y

  Q~                                                    LAWYER REFERENCE SERVICE
   Q
  4q                                                  'MONTGOMERY BAR ASSOCATIQN
  ~• az                                                   100 'Vest Airy Street (REAR)
     ~~
         o                                               N4RRiSTOWN, PA '19404-0268
  ~~
  ~~ ° ~
  ~~                                                     (610) 279-9660, EXTENSION 201
       ~,
  ~_, U~
  ,
     ro ••
        c

     Q N
     Q C
     M4
     N`
     h ~
     Q ~
       ¢~
                                                                                                                            PRtF0034
                                                                                                                             R (Q/11
     N~
     ~@
     y
     U~
           Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 3 of 19




                              IN TIIE COURT Or COMMON PLEAS
                          Or MONTGONLERY COUNTY,PENNSYLVANIA
                                      CIVIL ACTION-LAW


Cindy Savorn Ung
216 Sunnybrook Avenue
Ellcins Park,PA 19027                                                   2019-40720
                                             Plaintiff
~v.
TransUnion Rental Screening Solutions,Inc.
6430. Soath fiddlers Green Circle, Suite 500                            Jury Trial Demanded
Greenwood Village, CO 80111
                                     Uefendant(s)
                                              1VOTICE TO DEFEND

         You have been Sued in Court. If you wish to defend against the claims set forth in the f'oilowing pages, you

must take action within twenty(20)days after this Complaint and Notice are served by entering a written

appearance personally or by attorney and filing in writing with the Court your defenses or objections to the claims

set forth against you. Yau are warned that if you fail to do so the case may proceed without you and a,judgrnent n,ay

be entered against you by the Court without further notice to you:for any money claimed in the Complaint or for any

odter claim or reliefrequested by Plaintiff(s). You may lose money or property or other rights important to you.

7~' YOU CANNOT AFFORD AN LAWYER,YOU MAY BE ELIGIBLE FQR LEGAL AID
THROUGrH ONE OF THE FOLLC?WING.

                               LAWYER REkERENCE SERVICE
                           MONTGOMERY COUNTY BARASSOCA"CTON
                       ld0 West Airy Street(REAR),N4RRISTOWN,PA 19401.
                                (610)279-9b60,EXTENSIQN 201

                                 Montgomery County Legal Aid Services
                                 625 Swede Street, Norristown,PA 19401
                                             b10-275-5400
Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 4 of 19




                  i .. :_ - :.
            COMPLAINT TO
   TRANS UNION F~.ENTAL
SCREENING SOLUTIONS,INC.
        Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 5 of 19




                         IN TIT COURT OF COMMON PLEt~S
                     OF MONTGOMERY COUNTY,P~NNSYLVlANIA
                                CIVIL ACTION-LAW

Cindy Savorn Ung                                                             _
216 Sunnybrook Avenue
Elkins Park, PA 19027                                       2019-00720
                                    Plaintiff
v.
TransUnion Rental. Screening Solutions, Inc.
6430 South Fiddlers Green Circle, Suite 500                 Jury Trial Demanded
Greenwood Village, CO 801 I
                                    Delendant(s}


                                       ~~MPLAIld7['


   1. This is a lawsuit for damages brought by an individual consumer fox Defendailt(s')

       alleged violations of the Nair Credit Reporting Act(FCRA), and the Fair and Accurate

       Credit Transaction Act(FACTA), 15 U.S.C. 1681, et seq.



   2. Plaintiff is Cindy Savorn Ung, ail adult individual wit11 a current address of 2I6

       Sunnybroak Avenue, Elkins Park,PA l 9027.



   3. Defendant is Tra~~sU~~ion Rental Scree~irng Solutions, Inc., with a business address

       including but not lunited to 6430 South Fiddlers Creen Circle, Suite 500, Greenwood

       Village, CO 80111.
     Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 6 of 19




                                                        and the Tair and Accurate
 CUNT ON7E: Violation of tine Fair Credit Reporting het
                Credit Transactions ~.ct, 15 iJSC 1.681 ct. seq.


                                                                  reference and made a part
4. All previous paragraphs of this complaint are incorporated b}'

    of this complaint.



                                                              defned by I S USC 1681.
5. At all times mentioned herein Plaintiff' was a consumer as



                                                                 ed   by 15 I15C 1681 a (c).
b. At ali times mentioned herein Plaintiff was a person as defin



                                                                defined by 15 USC 1681 a
7. At ail times mentioned herein Plaintiff was an individual as

   (C)_



                                                                ained     a "tile" on Plaintiff as
 S. At all times mentioned in this Complaint, Defendants) maint

    defined by 15 USC 1 bb l(z)(d) et. seq.



                                                         s} was   acting as a "consumer
 9. ~1t all times mentioned in this Complaint, Befendant(

     Reporting Agency"(CRA) as defined by t5 USC
                                                 1681a(~ as follows...
     Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 7 of 19




                                                         sister, 5o~naly tJng, contacted
10. Prior to the commencement ofthis case, Plaintiff's
                                                            disclosure.
   Defendant and requested a copy of her own consumer



                                                         osure, Defend~t sent Samaty Ung
Y 1. Instead of sending Samaly Ung her consumer discl

   Plaintiff Savorn Ung's consumer diseiosure.



                                                         Social Security numbers and different
12. Plaintiff and her sister Somaly Ung have different

    names_ They also have different dates of birth.



                                                           Plaintiff's consumer disclosure to
 13. Defendant had no reasonable basis on which to send

    Sornaiy Ung.



                                                    sending Plaintiff's       consumer report /
 14. Defendant violated 15 USC 1681 b ofthe FCRA by

     disclosure to Soi~~aly LJng.
     Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 8 of 19




                                          ~1~~~a~J~~~



                                                                                       made a part
                                               int are incorporated by reference and
15. The previous paragraphs of this Compla

   of this Complaint.


                                                                                            wanton,
                                               committed by Defendant(s`), were willful,
16. It is believed and averred that the acts

    and intentional_


                                                                                         respondent
                                               ted by its agents under the doctrine of
17. Defendant is liable for the acts commit
                                                                                                 t
                                                    acting within the scope of their employmen
    superior because Defendant's agents were

    with Defendant(s).


                                                                                           under the
                                           le for   Che conduct of its agenis /employees
 t8. In the alternative, Defendant is liab
                                                                                            s were
                                              use Defendant and its agents /employee
     theory ofjoint and several liability beca
                                         e acting jointly   and in concert.
     engaged in a joint venture and ~~er



                                         would have included a mistake of law.
  I9. Any mistake made by Defendant


                                                                              or bona tide mistake.
                                     would not have been a reasol~able
  20. A.ny mistake made by Uefendani
     Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 9 of 19




                                    r~~s~~c~~or~


                                                   are incorporated by reference and made a part
21. The previous paragraphs of this Complaint

   of this Cort~plaint.



                                                      incorporatc;d by reference.
22. The previous paragraphs of this Complaint are



                                                   jurisdiction becalzse Defendant regulal-ly
23. Defendant may be personally served in this
                                                         itself of the market forces in this
    conducts business in this jurisdiction, and avails

    jurisdiction.



                                                          puxsuant to 28 USC 1331, 15 USC
 ~4. A Federal Court has federal question jurisdiction

     1692, et. seq. and 15 U5C 1681 et, seq.



                                                under Article 7I1 of the U.S. Constitution bears
 25. A plaintiffinvoking federal jurisdiction
                                                                                         ins
                                              or a "concrete hazm" See Spokeo v. Robb
     the burden ofshowing a "concrete injury"
                                             rable Justice Samuel ~tito, 13- t 119(20l 6),
     C1.S. Supreme Court opinion of the Hono
                                                            555 (1992).
     quoting Lujan v. Defenders of Wildlife, 504 U. S.


                                                                                                  "an
                                                    plaintiff must show that he or she suffered
  26. in order to demonstrate a "concrete harm"

      invasion of a legally protected interest."
     Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 10 of 19




                                                                                       ible
                                            urable or "tangible" injury. Although tang
27. A "concrete" injzuy need not be a meas
                                                                                              rete.
                                                intangible injuries can nevertheless be conc
    injuries are perhaps easier to recognize,
                                                   t opinion of the Honorable Justice Samuel
    See Spokeo v. Robbins U.S. Supreme Cour
                                                    Grave City v. Surnmum, 555 U. S. 46~
    A1ito, 13-1119 {2016), and quoting Pleasant
                                             Supreme        Court concurring Opinioi} of the
   (2009). Also see Spokeo v. Rotabins 1T.S.
                                                  i 19 {2016).
    Honorable Jusiice Clarence Thomas, 13-~



                                             the    judgment of Congress is not diapositive, bi7i
28_ To determine if an injury is "concrete,"
                                                         tify intangible harms that meet
    is inst~~zctive. Congress is well positioned to iden
                                           violation of a procedural right granted         by statute
     minimum Article III requirements. The
                                                        titute injury in fact. See Spokeo v.
     can be sufficient in some circumstances to cons
                                                           rable Justice Samuel Alito and the
     Rol~t~ins U.S. Supreme Court opinions of fire Nona

     TIonorabte Clarence Thomas, 13-1119(2Q16).


                                                                                                s, and
                                                 of action to vindicate private or public right
 29. Congress can create new private causes
                                               based simply on die violation of those private
     can authorize pzzvate plaintiffs to sue
                                                statu   torily created private right need not allege
     rights. A Plaintiff seeking to vindicate a
                                                    ate right    ; see Spoken v. Robbins, 13- i l 19
      actual harnl beyond the invasion of that priv
                                                                                                  422
                                           ice      Clarence Thomas quoting Warth v. Seldin,
     {2016), Opinion of the Honorable Just
                                                                                               S. 363,
                                                 Havens Keaity Corp. v. Coleman, 455 U.
      U. S. 490, 500(1975) and also quoting

      3?3-374(1982).
     Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 11 of 19




                                                        s the tools to research, guard and assist
30. Congress envisioned the need to provide consumer
                                                     dist~~ibuted by consumer reporting
   in maintaining their personal data gathered and
                                                   oCthose tools is the ability to sai'eguard
   agencies such ~s Defendant(s) in this case. One
                                                           cosumer reporting agency from
    one's personal identity and privacy by prohibiting a

    diving a consumer report to any person who does
                                                    nt have a permissible purpose to

                                                  of'the FCRA.
    receive the report. See 15 USC 1681b et. seq.



                                                  se under 15 USC 1681 b of tl~e I~CRA to send
31, Defendant did not have a permissible purpo
                                                     ly U~1g.
    Plaintiff's consumer report l disclosure io So~na




                                                 y when Defendant sent nlaintii'f's consumer
 32. Plaintiff suffered an actual concrete injur
                                                          se Plaintiff's• privacy rights wez-e
     report /disclosure to her sister Somaly Ung, becau

     compromised.
    Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 12 of 19




                                              V~I~U~



                                                                            rence and made a part
                                      Complaint are incorporated by refe
33. The previous paragraphs of this

   ofthis Complaint.
                                                                                     substantial part
                                        suant   to 2& USC I391(b}(2) because a
34. Venue is proper in this District pur
                                                                                        jurisdiclio~1,
                                             to this clarrn occurred at or neear this
    ot'ihe events or omissions giving rise


                                                                                                 er
                                                        report I disclosure to Plaia~tiff's Sist
        a.     Defendant was mailed the consumer
                                                sdiction. "Therefo    re a substantial portion oF~
               Sonlaly Ung in or near this juri
                                                       urred i~~ this jurisdiction
                Defendant's acts of inzseaYlduet aec


                                                                                                      fife
                                                          on contai~~ed in Plaintiff's col~sumer
         b,     A substantial amount of~the informati
                                                                                                   or
                                                         re a substantial portio~~ of the etirents
                pertained to this jui~sdiction_ Tizerefo
                                                        action occurred in this jurisdiction.
                omissiozzs leading up to t}lis cause of




                                                                                              sumer fic
                                                       ation contained in Plaintiffs con
         c.      A substantial amount of t}ie inform
                                                                                               events
                                                             ore a Substantial portion of tl~e
                 was cor~~pited in this jurisdiction. Theref
                                                                                             tion.
                                                      se of action occurred in this jurisdic
                 or omissions leading up ~o this cau
   Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 13 of 19




                                                                 case, pursuant to 15 USC i681n,
      d.      Plaintiff's attorney's fees in this fee shifting
                                                      a      antial portion of the events
              occurred in this jurisdiction. Therefore subst
                                                                jurisdicti   on.
              giving rise this cause of action occurred in this




              Plaintiff's suffered, e~nfusion, frustratio
                                                          n a~~d emotional distress which is
       e.
                                                                    lt of Defendant's omissions.
               recoverable pursuant to 15 USC l 68 I o as a resu
                                                                     giving rise this cause of
               Therefore a substantial portion of the omissions

               action occun-ed in this jurisdiction.



                                                                                             located
                                              use key witnesses involved in the case zre
35. Venue is proper in this jurisdiction beca
                                                s including but not limited to     the following.
    at or dear this jurisdiction. Such wih~esse



        a.     Plaintiff.




        b.      Flaintif'i''s Sister Somaly Ung.
     Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 14 of 19




                                         1)All~~ilA4~~S



                                                                                    made a part
                                           lai~~i are incorporated by reference and
3b. The previous paragraphs of this comp

    of this complaint.


                                                                                       damages   for
                                        Plaiiltrffis entitled to at least $1.00 actual
37. Plaintiff believes and avers that
                                              phone, fax,
    Plaintiff, including but not limited to

     stationary, postage, etc.


                                                                                                 to
                                              entitled to   $1,000.00 statutory damages pursuant
 38. Plaintiff believes and avers that she is

     15 USC 1681 et. seq..



                                            ndan  t(s') conduct was ~villfizl, wanton, and
 39. Plaintiff believes and avers that Defe
                                              ests punitive damages.
     intentional, and there~orc Plaintiff requ


                                                                                         detenninecl
                                                  nst Defendants) in the a~nowzt to be
 40. Plaintiff requests punitive damages agai

      by this I3onorable Court.


                                                                                       unt of s~~ch
                                              Plaintiff believes and avers that the amo
  4i. For purposes of a default judgment,
                                               n $9,000.     0 because Defendant(s') actions have
      punitive dan-~ages should be no Less tha
                                                                                   ntiffs personal
                                             tl~e    integrity and security of Plai
      the effect of potentially compromising

       infornaation.
     Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 15 of 19




                                                                             due to the willful and
                                        t punitive darr~ages are watTanted
42. Plaiutif~f believes and avers tha
                                          evidenced by the following.
    wanton Mature of the violation as




                                                                                               Security
                                                       e separa  te names, addresses Social
         a.      Plai~~tiff and Defenda~~t clearly hav

                 numbers and dale of birth.
                                                                                        er and to send
                                                     to confuse Plaintiff and 1~er sist
         b.      There was no reasonable basis
                                                   sumer• disclosure.
                 Plaintiff's sister Plaintiffs con
                       Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 16 of 19



i
     ~;
                                                      /~TTO~NEY ~~~+ ~
  E
:~
~ o
~b
o is
u c
~  m
  c
                                                                         porated by reference a~~d made a part
    ~~            43. The previous paragraphs of this Complaint are incor
~o
'-~ ~
'                    of this Complaint.
~~
n ~,
o
sg
                                                                                    tc~ 15 USC 1681 et. seq.
CC                44. Plaintiff is entitled fio reasonable attorney fees pursuant
_C
~~
 v~
                                                                           tiff's attorney -fees is nn less than $?50
4a
U~
~~
                  45. Plaintiff believes and avers that tl~e value of Plain
 C C
                                                                                     Court.
                      per hour, or other amount determined Uy this Honorable
~a
~a
;
~~
    N W
    ~ C
      O
                                                                              tiffs attorney fees is no less than
 i ~              46. Ptaintit~believes and avers that the value ofPlain
 ~o
                                                                       ed        below, or such other amount
    ti. ~=~           $1,7SQ_04 at a rate of $354.Q0 per hour, enumerat
    o ~v
    o
     ~~ aU
                      determined by this IIanorable Court.
       l~



    Fa
    N~             a. Consultalio~l with client and review of ale
    ~ ~
    O v~

                   b_ Drafting, editing, review, filing and
    N '~
    No
    o~                 service ofcomplaint and                                           2
      ~
    o~„                related documents
 .., ~
 ro  ro
                                                                                         2
                   c. follow up contact with Defense and client
    04
    ~~
    a~
                                                                                          5 x $350 =X1,750
     0
     ~a
                                                                          the case move forward.
      ~~           47. Flait~tiff'5 attorney fees continue to accrue as
      a,~
     C ~
     O ~J

     ~U
     m
     ~c
                                                                              g this matter and reasonable ft~llow up.
                    48. The aUove stated attoniey fees ase for prosecutin
      0~
      o
      ~~
      ~~
      ~~
      o~
      m y
     .- ~,
      N

              U
       Na
       U~
    Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 17 of 19




                                       f~'F°~I~R R~+ L~~+ ~



                                                           rporated by reference and made a part
49. The previous paragraphs of this Cc~inplaint are inco

    of this Complaint.



                                                  e Cour   t, or other Court of competent
50. Plaintiff seeks and Order Crony this Honorabl
                                                           tiff with her credit report once per
    jurisdiction, directing Defendants)to pravicie Plain

    year, free of charge.



51. Plaintiff requests a jury trial in this matter



                                                     rable Court may deem just and proper.
 52. Plaintiff seeks such other relief as this Hono
      Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 18 of 19




                                                                                      of no less
                                              nt against Defendants} in the amount
     Wherefore, Plaintiff demands judgme

  than $l i,751.00 as e~lumerated below.

      $1.00 more or less actual damages.
                                                    15 USC I b81 et. seq.
      $1,Od0.00 statutory damages pursuant to

      $1,750attorney fees

      $9,000 punitive damages


               $11,751


                                                   the Court deems just and proper.
       Plaintiff seeks such addiiional relief as


/s/Vicki Piontek                      2-19-2019

Vicki Pioniek, Esquire                 Date
Supreme Court ID Number 83559
Attorney for Plaintiff
95l Allentown Road
Lansdale, PA 1944fi
$77-737-8617
I;ax: 86b-408-6735
 alaw justice.corn
                        Case 2:19-cv-01254-JD Document 1-1 Filed 03/25/19 Page 19 of 19


v
m
c
 m
fi ~
"~c
 o ~
U~
O U                                            IN Tim GCIURT OF COMMON PLEAS
                                                                           LVANIA
4 b
'                                          OF MONTGC3Iv1ERY C4lJNTY,PENNSY
~~                                                    CIVIL ACTION-LA W
v `b
`t o
U "~

3                                                                                                    _
.O
Q
~~                 Cindy Savorn Ung
w :..              216 Sunnybraok Avenue
o
y c
                                                                                 2019-00724
                   Elkins Park,PA 19427
ow                                                      Plaintiff
S~
qc                 V.
                                                               ns, Inc.
a~ °
   c
~ CR               TranstJnion Rental Screening St~lu~io                         fury Trial Demanded
                                       Gree n Circl e, Suit e 54Q
                   b430 South Fiddlers
 ~
N ~
   y               Greenwood Village, C4 8D111
~  _                                                      Defendants)
~~
~~                                                         ~J~R~FIC~4.T~~N
o~ w
;~
~~                                                                                                         true and
                                                                   complaint. The facts stated therein ace
 ~3
 y b
                    Y, Cindy Savorn LJng, have read the attached
 ~B
 ^- c
                                                             rstanding and belief.
  v~ m
 ~~                 accurate to the best f my knowledge, unde
 ~  °
   .~
 a~ ro
 U
 ~ ~
 N O
 k- C
 ~ ti,
 ~ .~
 p. C
 6b
    o~
    ~a Q     STgn~ture: a~,~ysa,n, ng(FvbI3, 7•-~
    ~~ U

                 Etn~it: savarnung@gma►t.corn
    N ~
        t
        ~


    4

    N ~
    Qs .0

    N

    N Q
      v
    d ~p
    C
    O
    ~.,a
    ~ ro
    c  w
    o ~a
       y
     O q
    4Q
    ~• v
    ~~
    o M-
    U~

    a
    ~ ~
    zn a
    °
    c a~
     O N
     ~U
     ro
     ~ ~c'
     ~~
     v ~
     o"
     Qc
     cy 4
     O „`
         O
     v ~
        N
     ~ y
        a
     O (~
     yt .m
     ~U
        ~6
     U -~i
